DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 104518837 A), and further in view of Chen (CN 101827149 A).

Regarding claim 1, Jiang teaches A quantum communication control apparatus (see Machine Translation, page 1, [0002]: “The present invention relates to the field of quantum communication technology, in particular to a test backplane, a test device and a test system of a board card”) comprising: 
a first control board and a computer (emphasis added to show the difference between the reference and the claim) configured to include a single connector (emphasis added to show the and to reconstruct respective function or signal standard of the connector (emphasis added to show the difference between the reference and the claim) (see Machine Translation, page 16, [0067]: “The invention provides a test backplane, a test device and a test system for a board card. The test backplane has a plurality of board card slots, and each board card slot can be inserted into a board card”. And see Machine Translation, pages 23 and 24, [0098]-[0101] and Figs. 2, 3 reproduced below: “Fig. 2 is a rear view of Embodiment 1 of a board test backplane of the present invention; Fig. 3 is a front view of Embodiment 1 of a board test backplane of the present invention, the test backplane includes: The bottom board 201 is used to fix the backplane interface and at least one board slot 216. The bottom plate 201 is a PCB board, which is mainly used to fix various components of the test backplane”. 
    PNG
    media_image1.png
    447
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    405
    538
    media_image2.png
    Greyscale


And see Machine Translation, pages 59-62, [0237]-[0239], [0243], [0249], [0251] and Fig. 10 reproduced below: “Fig. 10 is a schematic structural diagram of Embodiment 5 of a quantum key distribution test system according to the present invention. The system includes: The sender subsystem 1001, and the receiver subsystem 1002. Each subsystem includes the test device, photoelectric device, main control board, data processing board, key management board, and system management board described in the second embodiment of the present invention, and each board is inserted into a corresponding board slot in the test device…. The test devices in the sender subsystem 1001 are respectively connected to a test computer. … The system management board in the sender subsystem 1001 is connected to the test computer through the serial port signal interface or the network signal interface on the test device… The serial signal interface or network signal interface realizes the interaction of status data and control commands between the system management board and the test computer”. 

    PNG
    media_image3.png
    403
    588
    media_image3.png
    Greyscale
The Examiner interprets the bottom board 201/the test device 1001 together with inserted main control board and system management board as “a first control board” recited in claim 1. 
And see Machine Translation, pages 23, 24, 28, [0098], [0099], [0101], [0102] and [0120]: “the test backplane includes:… The bottom board 201… The backplane interface includes a variety of interfaces, which are used to output the signal and data of the board inserted into the test backplane, or transmit the signal and data sent by the received external device to the inserted board, thereby realizing the board and the external device Information exchange between. The backplane interface includes:… The first high-speed optoelectronic interface 208 is used to output the light source driving signal input by the board to the light source board, and output the control signal input from the board to the optical modulator, and output the received clock signal provided by the optoelectronic device to The board card, the light source driving signal is used to drive the laser on the light source board to emit light”. The Examiner interprets the first high-speed optoelectronic interface 208 taught in Machine Translation [0120] as “a single connector” (emphasis added to show the difference between the reference and the claim) included in the first control board. 
And see Machine Translation, pages 20 and 21, [0084]-[0086]: “The boards of the quantum key distribution system are mainly divided into the following types: The first type: Main Control (MC), the main functions are as follows:（1）Send clock signals, light source drive signals, optical modulator control signals and detector control signals to the optoelectronic device”. And see Machine Translation, pages 57 and 58, [0228]-[0232]: “This test example uses the board-card interconnection test subsystem described in the fourth embodiment. The system management board is connected to the test computer through the network signal interface….Load the interconnection test logic from the test computer, and send the interconnection test logic to the system management board. The system management board sends a test instruction to the main control board, the main control board initiates a serial port test between it and the data processing board, and the main control board returns the test data to the system management board”. 
The Examiner interprets the bottom board 201/the test device 1001 together with inserted main control board and system management board (a first control board) and the test computer, wherein the bottom board 201/the test device 1001 together with inserted main control board and system management board receives test instructions from the test computer so that the main control board sends corresponding light source drive signals to photoelectric device 1003 as taught in [0232] and [0086] as “a first control board and a computer (emphasis added to show the difference between the reference and the claim) configured to …to reconstruct respective function or signal standard of the connector (emphasis added to show the difference between the reference and the claim)” for the following reason: the variable test instructions from the test computer reconstruct light source drive signals sent from the main control board to photoelectric device 1003. Therefore, the variable test instructions from the test computer reconstruct respective function or signal standard of the first high-speed optoelectronic interface 208 connecting the photoelectric device board 1003 to the bottom board 201/the test device 1001, i.e., reconstruct respective function or signal standard of the connector (emphasis added to show the difference between the reference and the claim)); and 
at least one second control board configured to include a connector to be connected to the connector (emphasis added to show the difference between the reference and the claim) and to control an optical system implemented according to a protocol or a modulation scheme of quantum communication (see Machine Translation, page 28, [0120]: “The first high-speed optoelectronic interface 208 is used to output the light source driving signal input by the board to the light source board, and output the control signal input from the board to the optical modulator, and output the received clock signal provided by the optoelectronic device to The board card, the light source driving signal is used to drive the laser on the light source board to emit light”. And see Machine Translation, page 29, [0121] and page 60, [0240]: “When testing the quantum key distribution system, the first high-speed optoelectronic interface 208 on the test backplane is connected to the second high-speed optoelectronic interface on the optoelectronic device, and the light source driving signal input by the board is output to the light source board in the optoelectronic device, ... The light source driving signal is used to drive the laser on the light source board to emit light”. And see Machine Translation, page 60, [0239]: “Each subsystem includes the test device, photoelectric device, main control board, data processing board, key management board, and system management board described in the second embodiment of the present invention, and each board is inserted into a corresponding board slot in the test device”. The Examiner interprets the light source board in the optoelectronic device taught in Machine Translation, page 29, [0121] connected to the first high-speed optoelectronic interface 208 on the test backplane and used for testing the quantum key distribution system as “at least one second control board configured to include a connector to be connected to the connector (emphasis added to show the difference between the reference and the claim)  and to control an optical system implemented according to a protocol or a modulation scheme of quantum communication”).

Jiang differs from claim 1 in that it teaches a single connector (the first high-speed optoelectronic interface 208) instead of a plurality of connectors configured to be included in the first control board. Additionally, Jiang differs from claim 1 in that it teaches that respective function or signal standard of the connector instead of respective functions or signal standards of the plurality of connectors is reconstructed by the first control board. Finally, Jiang differs from claim 1 in that it teaches that the at least one second control board is configured to include a connector to be connected to the single connector (the first high-speed optoelectronic interface 208) instead of any one of the plurality of connectors.
However, Jiang teaches a plurality of connectors included in the first control board (see Machine Translation, page 16, [0067] and page 36, [0147]: “The invention provides a test backplane, a test device and a test system for a board card. The test backplane has a plurality of board card slots, and each board card slot can be inserted into a board card. The backplane interface on the backplane is connected for information exchange between the board and external equipment”. And see Machine Translation, pages 23 and 24, [0098]-[0101] and Figs. 2, 3 reproduced above: “Fig. 2 is a rear view of Embodiment 1 of a board test backplane of the present invention; Fig. 3 is a front view of Embodiment 1 of a board test backplane of the present invention, the test backplane includes: The bottom board 201 is used to fix the backplane interface and at least one board slot 216”. And see Machine Translation, page 33, [0136]: “Each test backplane includes at least one board slot 216, and the board is inserted into the board slot 216 during testing. The board slot 216 inserted into each board can be unfixed and can be inserted at will”). Jiang also teaches a plurality of optoelectronic components (see Machine Translation, page 45, [0180] and Fig. 8: “The first optoelectronic device 802 includes a detector 805, a first light 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the quantum communication control apparatus taught by Jiang by increasing the optoelectronic interface 208 from one optoelectronic interface 208 to a plurality of optoelectronic interfaces 208, as taught by Jiang regarding the plurality of board slots 216. It would have been obvious because doing so achieves the commonly understood benefit of accommodating the plurality of optoelectronic components of Jiang (a detector 805, a first light source plate 806, and a first optical component 807 which includes an optical modulator in Fig. 8). When such a modification is made, Jiang would teach a first control board and a computer (emphasis added to show the difference between the reference and the claim) configured to include a plurality of connectors and to reconstruct respective functions or signal standards of the plurality of connectors; and at least one second control board configured to include a connector to be connected to any one of the plurality of connectors and to control an optical system implemented according to a protocol or a modulation scheme of quantum communication.

	Jiang differs from claim 1 in that Jiang uses a computer in addition to the first control board “to reconstruct respective functions or signal standards of the plurality of connectors”. 
	In the same field of endeavor (quantum communication), Chen teaches using a FPGA (field programmable gate array) to replace a computer as the control core of a quantum communication system (see Machine Translation, page 14, [0030]: “The invention uses FPGA (Field Programmable Gate Array) to replace the computer as the control core of the entire quantum communication system, which improves the control rate and safety”).
a first control board configured to include a plurality of connectors and to reconstruct respective functions or signal standards of the plurality of connectors”, as recited in claim 1.

Regarding claim 2, Jiang differs from claim 2 in that Jiang uses a computer in addition to the main board “to reconstruct respective functions or signal standards”. 
	In the same field of endeavor (quantum communication), Chen teaches using a FPGA (field programmable gate array) to replace a computer as the control core of a quantum communication system and reconstruct respective functions through programming of a Field-Programmable Gate Array (FPGA) (see Machine Translation, page 14, [0030]: “The invention uses FPGA (Field Programmable Gate Array) to replace the computer as the control core of the entire quantum communication system, which improves the control rate and safety”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve Jiang by replacing the test computer taught by Jiang with a FPGA to reconstruct respective functions or signal standards through programming of a Field-Programmable Gate Array (FPGA), as taught by Chen. It would have been obvious because Chen teaches that using a FPGA to replace a computer as the control core of the entire quantum communication system improves 

Regarding claim 3, Jiang further teaches wherein: each of the plurality of connectors is implemented in a form of a slot, and the connector of the at least one second control board is inserted into a corresponding slot of the first control board (see Machine Translation, page 16, [0067]: “The invention provides a test backplane, a test device and a test system for a board card. The test backplane has a plurality of board card slots, and each board card slot can be inserted into a board card”. And see Machine Translation, pages 23 and 24, [0098]-[0101] and Figs. 2, 3 reproduced above: “Fig. 2 is a rear view of Embodiment 1 of a board test backplane of the present invention; Fig. 3 is a front view of Embodiment 1 of a board test backplane of the present invention, the test backplane includes: The bottom board 201 is used to fix the backplane interface and at least one board slot 216”).

Regarding claim 11, Jiang further teaches wherein the quantum communication control apparatus is operated as a quantum communication test device for testing components of a quantum communication system (see Machine Translation, page 1, [0002]: “The present invention relates to the field of quantum communication technology, in particular to a test backplane, a test device and a test system of a board card”).

Regarding claim 12, Jiang teaches A quantum communication system (see Machine Translation, page 59, [0237]: “Fig. 10 is a schematic structural diagram of Embodiment 5 of a quantum key distribution test system”) comprising: 
a sender configured to transmit photons (see Machine Translation, page 59, [0238] and Fig. 10: “The sender subsystem 1001”. And see Machine Translation, page 61, [0244] and Fig. 10: “The sender ; and 
a receiver configured to receive the photons through a quantum channel (see Machine Translation, page 61, [0244] and Fig. 10: “The sender optoelectronic device 1003 in the sender subsystem 1001 and the receiver optoelectronic device 1004 in the receiver subsystem 1002 are connected by a path optical fiber”), 
wherein each of the sender and the receiver comprises an optical system for quantum communication (see Machine Translation, page 61, [0244] and Fig. 10: “The sender optoelectronic device 1003 in the sender subsystem 1001 and the receiver optoelectronic device 1004 in the receiver subsystem 1002 are connected by a path optical fiber”), 
wherein each of the sender and the receiver comprises a quantum communication control apparatus (see Machine Translation, page 59, [0238] and Fig. 10: “The sender subsystem 1001, and the receiver subsystem 1002”), and 
wherein the quantum communication control apparatus comprises: 
a first control board and a computer (emphasis added to show the difference between the reference and the claim) configured to include a single connector (emphasis added to show the difference between the reference and the claim) and to reconstruct respective function or signal standard of the connector (emphasis added to show the difference between the reference and the claim) (see Machine Translation, page 16, [0067]: “The invention provides a test backplane, a test device and a test system for a board card. The test backplane has a plurality of board card slots, and each board card slot can be inserted into a board card”. And see Machine Translation, pages 23 and 24, [0098]-[0101] and Figs. 2, 3 reproduced below: “Fig. 2 is a rear view of Embodiment 1 of a board test backplane of the present invention; Fig. 3 is a front view of Embodiment 1 of a board test backplane of the present invention, the test backplane includes: The bottom board 201 is used to fix the backplane interface and at least one board slot 216. The bottom plate 201 is a PCB board, which is mainly used to fix various components of the test backplane”. 
And see Machine Translation, pages 59-62, [0237]-[0239], [0243], [0249], [0251] and Fig. 10 reproduced below: “Fig. 10 is a schematic structural diagram of Embodiment 5 of a quantum key distribution test system according to the present invention. The system includes: The sender subsystem 1001, and the receiver subsystem 1002. Each subsystem includes the test device, photoelectric device, main control board, data processing board, key management board, and system management board described in the second embodiment of the present invention, and each board is inserted into a corresponding board slot in the test device…. The test devices in the sender subsystem 1001 are respectively connected to a test computer. … The system management board in the sender subsystem 1001 is connected to the test computer through the serial port signal interface or the network signal interface on the test device… The serial signal interface or network signal interface realizes the interaction of status data and control commands between the system management board and the test computer”. The Examiner interprets the bottom board 201/the test device 1001 together with inserted main control board and system management board as “a first control board” recited in claim 1. 
And see Machine Translation, pages 23, 24, 28, [0098], [0099], [0101], [0102] and [0120]: “the test backplane includes:… The bottom board 201… The backplane interface includes a variety of interfaces, which are used to output the signal and data of the board inserted into the test backplane, or transmit the signal and data sent by the received external device to the inserted board, thereby realizing the board and the external device Information exchange between. The backplane interface includes:… The first high-speed optoelectronic interface 208 is used to output the light source driving signal input by the board to the light source board, and output the control signal input from the board to the optical modulator, and output the received clock signal provided by the optoelectronic device to The board card, the light source driving signal is used to drive the laser on the light source board to emit light”. The Examiner interprets the first high-speed optoelectronic interface 208 taught in Machine Translation [0120] as “a single connector” (emphasis added to show the difference between the reference and the claim) included in the first control board. 
And see Machine Translation, pages 20 and 21, [0084]-[0086]: “The boards of the quantum key distribution system are mainly divided into the following types: The first type: Main Control (MC), the main functions are as follows:（1）Send clock signals, light source drive signals, optical modulator control signals and detector control signals to the optoelectronic device”. And see Machine Translation, pages 57 and 58, [0228]-[0232]: “This test example uses the board-card interconnection test subsystem described in the fourth embodiment. The system management board is connected to the test computer through the network signal interface….Load the interconnection test logic from the test computer, and send the interconnection test logic to the system management board. The system management board sends a test instruction to the main control board, the main control board initiates a serial port test between it and the data processing board, and the main control board returns the test data to the system management board”. 
The Examiner interprets the bottom board 201/the test device 1001 together with inserted main control board and system management board (a first control board) and the test computer, wherein the bottom board 201/the test device 1001 together with inserted main control board and system management board receives test instructions from the test computer so that the main control board sends corresponding light source drive signals to photoelectric device 1003 as taught in [0232] and [0086] as “a first control board and a computer (emphasis added to show the difference between the reference and the claim) configured to …to reconstruct respective function or signal standard of the connector (emphasis added to show the difference between the reference and the claim)” for the following reason: the variable test instructions from the test computer reconstruct light source drive signals sent from the main control board to photoelectric device 1003. Therefore, the variable test instructions from the test computer reconstruct respective function or signal standard of the first high-speed optoelectronic interface 208 connecting the photoelectric device board 1003 to the bottom board 201/the test device 1001, i.e., reconstruct respective function or signal standard of the connector (emphasis added to show the difference between the reference and the claim)); and 
at least one second control board (emphasis added to show the difference between the reference and the claim) configured to include a connector to be connected to the connector (emphasis added to show the difference between the reference and the claim) and to control an optical system implemented according to a protocol or a modulation scheme of quantum communication (see Machine Translation, page 28, [0120]: “The first high-speed optoelectronic interface 208 is used to output the light source driving signal input by the board to the light source board, and output the control signal input from the board to the optical modulator, and output the received clock signal provided by the optoelectronic device to The board card, the light source driving signal is used to drive the laser on the light source board to emit light”. And see Machine Translation, page 29, [0121] and page 60, [0240]: “When testing the quantum key distribution system, the first high-speed optoelectronic interface 208 on the test backplane is connected to the second high-speed optoelectronic interface on the optoelectronic device, and the light source driving signal input by the board is output to the light source board in the optoelectronic device, ... The light source driving signal is used to drive the laser on the light source board to emit light”. And see Machine Translation, page 60, [0239]: “Each subsystem includes the test device, photoelectric device, main control board, data processing board, key management board, and system management board described in the second embodiment of the present invention, and each board is inserted into a corresponding board slot in the test device”. The Examiner interprets the light source board in the optoelectronic device taught in Machine Translation, page 29, [0121] connected to the first high-speed optoelectronic interface 208 on the test backplane and used for testing the quantum key distribution system as “at least one second control board (emphasis added to show the difference between the reference and the claim) configured to include a connector to be connected to the connector (emphasis added to show the difference between the reference and the claim)  and to control an optical system implemented according to a protocol or a modulation scheme of quantum communication”).

Jiang differs from claim 12 in that it teaches a single connector (the first high-speed optoelectronic interface 208) instead of a plurality of connectors configured to be included in the first control board. Additionally, Jiang differs from claim 1 in that it teaches that respective function or signal standard of the connector instead of respective functions or signal standards of the plurality of connectors is reconstructed by the first control board. Finally, Jiang differs from claim 1 in that it teaches that the at least one second control board is configured to include a connector to be connected to the single connector (the first high-speed optoelectronic interface 208) instead of any one of the plurality of connectors.
However, Jiang teaches a plurality of connectors included in the first control board (see Machine Translation, page 16, [0067] and page 36, [0147]: “The invention provides a test backplane, a test device and a test system for a board card. The test backplane has a plurality of board card slots, and each board card slot can be inserted into a board card. The backplane interface on the backplane is connected for information exchange between the board and external equipment”. And see Machine Translation, pages 23 and 24, [0098]-[0101] and Figs. 2, 3 reproduced above: “Fig. 2 is a rear view of Embodiment 1 of a board test backplane of the present invention; Fig. 3 is a front view of Embodiment 1 of a board test backplane of the present invention, the test backplane includes: The bottom board 201 is used to fix the backplane interface and at least one board slot 216”. And see Machine Translation, page 33, [0136]: “Each test backplane includes at least one board slot 216, and the board is inserted into the board slot 216 during testing. The board slot 216 inserted into each board can be unfixed and can be inserted at will”). Jiang also teaches a plurality of optoelectronic components (see Machine Translation, page 45, [0180] and Fig. 8: “The first optoelectronic device 802 includes a detector 805, a first light source plate 806, and a first optical component 807. The first optical component 807 includes an optical modulator”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the quantum communication control apparatus taught by Jiang by increasing the optoelectronic interface 208 from one optoelectronic interface 208 to a plurality of optoelectronic interfaces 208, as taught by Jiang regarding the plurality of board slots 216. It would have been obvious because doing so achieves the commonly understood benefit of accommodating the plurality of optoelectronic components of Jiang (a detector 805, a first light source plate 806, and a first optical component 807 which includes an optical modulator in Fig. 8). 
Jiang differs from claim 12 in that it teaches a single second control board (see Machine Translation, page 60, [0240]: “the light source board in the optoelectronic device” and a first light source plate 806 in Fig. 8) instead of a plurality of second control boards.
However, Jiang teaches a plurality of optoelectronic components (see Machine Translation, page 45, [0180] and Fig. 8: “The first optoelectronic device 802 includes a detector 805, a first light source plate 806, and a first optical component 807. The first optical component 807 includes an optical modulator”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the quantum communication control apparatus taught by Jiang by implementing the plurality of optoelectronic components (see Machine Translation, page 45, [0180] and Fig. 8: “The first optoelectronic device 802 includes a detector 805, a first light source plate 806, and a first optical component 807. The first optical component 807 includes an optical modulator”) as second control boards, as taught by Jiang regarding the light source board (see Machine Translation, page 60, the light source board in the optoelectronic device” and a first light source plate 806 in Fig. 8). It would have been obvious because Jiang teaches the following benefit of a control board: “Each test backplane includes at least one board slot 216, and the board is inserted into the board slot 216 during testing. The board slot 216 inserted into each board can be unfixed and can be inserted at will” (see Machine Translation, page 33, [0136]). 
When the modifications are made, Jiang would teach a first control board and a computer (emphasis added to show the difference between the reference and the claim) configured to include a plurality of connectors and to reconstruct respective functions or signal standards of the plurality of connectors; and a plurality of second control boards, each configured to include a connector to be connected to any one of the plurality of connectors and to control the optical system according to a protocol or a modulation scheme of quantum communication.

	Jiang differs from claim 12 in that Jiang uses a computer in addition to the first control board “to reconstruct respective functions or signal standards of the plurality of connectors”. 
	In the same field of endeavor (quantum communication), Chen teaches using a FPGA (field programmable gate array) to replace a computer as the control core of a quantum communication system (see Machine Translation, page 14, [0030]: “The invention uses FPGA (Field Programmable Gate Array) to replace the computer as the control core of the entire quantum communication system, which improves the control rate and safety”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve Jiang by replacing the test computer taught by Jiang with a FPGA as the control core of the quantum communication sender subsystem 1001 in Fig. 10 of Jiang, as taught by Chen. It would have been obvious because Chen teaches that using a FPGA to replace a computer as the control core of the entire quantum communication system improves the control rate and safety by a first control board configured to include a plurality of connectors and to reconstruct respective functions or signal standards of the plurality of connectors”, as recited in claim 12.

Regarding claim 13, Jiang fails to teach wherein the optical system comprises a 1-way or 2-way quantum key distribution optical system to which a BB84 protocol is applied.
In the same field of endeavor, Chen teaches wherein the optical system comprises a 1-way quantum key distribution optical system to which a BB84 protocol is applied (see Machine Translation, page 10, [0025] and Figs. 1, 2: “The optical part adopts the most conventional polarization coding BB84 scheme, and the four semiconductor lasers 1 use USL155”. And see Machine Translation, page 11, line 419 and Figs. 1, 2: “The single photon detector 7 is an existing SPDIII type detector”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve Jiang by letting the optical system comprise a 1-way or 2-way quantum key distribution optical system to which a BB84 protocol is applied, as taught by Chen. It would have been obvious because doing so predictably achieves the benefit of performing quantum key distribution. 

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 104518837 A), further in view of Chen (CN 101827149 A), and further in view of Nabeta (JP 2001084286 A).

Regarding claim 4, Jiang modified in view of Chen fails to teach wherein the at least one second control board varies a size of the second control board or a number of connectors of the second control 
However, Nabeta teaches wherein the at least one second control board varies a number of connectors of the second control board according to a number of control signals that is required (see Machine Translation [0024]: “In the logic verification device according to the present invention, the adapter board has a configuration that allows the size of the daughter board to be changed according to the number of signals used by the daughter board”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve Jiang modified in view of Chen by letting the at least one second control board vary a number of connectors of the second control board according to a number of control signals that is required, as taught by Nabeta. It would have been obvious because doing so predictably achieves the commonly understood benefit of ensuring that there are enough connectors for the control signals required by the second control board.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 104518837 A), further in view of Chen (CN 101827149 A), further in view of Zhang (a non-patent literature entitled “A Real-Time QKD System Based on FPGA”), and further in view of Bouzid (US 2016/0091617).

Regarding claim 5, Jiang modified in view of Chen fails to teach when the optical system is a 1-way quantum distribution optical system to which a BB84 protocol is applied, the at least one second control board comprises a pulse laser generation board, an intensity modulator control board, a thermoelectric cooler control board, a synchronous laser generation board, and a variable optical attenuator control board so as to transmit photons.
Zhang teaches when the optical system is a 1-way quantum distribution optical system (see page 2, left column, ¶ 1 and Fig. 2: “Three major steps are taken in the middle key-extraction layer: (1) Sifting, Bob measures the basis information of the photon transmitted from Alice”. The Examiner interprets Alice as a 1-way quantum distribution optical system) to which a BB84 protocol is applied (see page 4, left column, section 2.3.1 “Sifting based on BB84 protocol”), the at least one second control board comprises a pulse laser generation board (see page 2, section 2.1. ¶ 4: “The board completes the function in physical layer and key extraction layer with the help of a high-voltage board, a laser source board, an optical module, a single-board-computer and a mother board for interacting between with these flashboards”. And see section 2.2. ¶2: “The laser source module will generate the sync-light and the signal light according to the driving signal… The average photon number of signal state pulse and decoy state pulse are 0.6 and 0.2”), an intensity modulator control board (see page 2, right column, section 2.2. ¶2: “The intensity of the signal state light must be adjusted to be three times of the intensity of the decoy state light in each polarization state”), a synchronous laser generation board (see page 2, right column, section 2.2. ¶2: “The laser source module will generate the sync-light”. And see page 2, section 2.1. ¶ 4: “a laser source board”), so as to transmit photons (see page 2, left column, ¶ 1 and Fig. 2: “Three major steps are taken in the middle key-extraction layer: (1) Sifting, Bob measures the basis information of the photon transmitted from Alice”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the quantum communication control apparatus of Jiang modified in view of Chen by letting the optical system be a 1-way quantum distribution optical system to which a BB84 protocol is applied,  and letting the at least one second control board comprise a pulse laser generation board, an intensity modulator control board, a synchronous laser generation board, so as to transmit photons, as taught by Zhang. It would have been obvious because Zhang teaches doing so performs sifting, error correction and privacy amplification altogether in real-time (see Zhang, abstract).

In the same field of endeavor, Bouzid teaches that a quantum key distribution apparatus (see [0022]: “Although, conventional methods of afterpulse suppression for InGaAs/InP APDs are unsuitable for applications requiring high speed single-photon detection, such as the next generation high bit rate QKD systems, the advent of high-accuracy charge pulse compensation circuits has enabled a new class of single-photon detection capable of reaching high speeds”) comprises a thermoelectric cooler control board, and a variable optical attenuator control board (see [0042]: “In one implementation, shown in FIG. 6, the single-photon detector includes that the APD 101 is an InGaAs/InP APD model number AGD-25-SE-1-T8 from Princeton Lightwave, Inc. Princeton Lightwave). The APD chip is mounted on a three-stage thermoelectric cooler (TEC), and they are together housed in a TO-8 can package. … It is then fiber-pigtailed to be used as the single-photon detection element. A programmable signal generator 602 providing multiple frequencies acts as the time base of the system. The single-photon detector can be tested using a gain-switched distributed feedback laser diode (DFB-LD) 604 that is also triggered by the signal generator 602. The laser diode 604 can generate short coherent pulses at 1550 nm, with a pulse width of about 50 ps. These pulses can be attenuated to the single-photon level (0.1 photon/pulse) by an optical variable attenuator (OVA), and then sent for detection to the APD 101”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the Quantum Key Distribution apparatus of Jiang (see Machine Translation, page 2, ¶ [0004]) modified in view of Chen and Zhang by including a thermoelectric cooler control board as taught by Bouzid. It would have been obvious because cooling the avalanche diode single-photon detector APD using the thermoelectric cooler reduces noise and improves signal-to-noise ratio of the photon detector.  Additionally, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the Quantum Key Distribution .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 104518837 A), further in view of Chen (CN 101827149 A), further in view of Zhang (a non-patent literature entitled “A Real-Time QKD System Based on FPGA”), and further in view of Tanaka (WO 2010/092776 A1).

Regarding claim 6, Jiang modified in view of Chen fails to teach wherein, when the optical system is a 1-way quantum key distribution optical system to which a BB84 protocol is applied, the at least one second control board comprises first and second single-photon avalanche diode driving and detection boards, a fiber polarization controller control board, a photodetector driving and detection board, a thermoelectric cooler control board, and a phase modulator control board so as to receive photons.
In the same field of endeavor, Zhang teaches when the optical system is a 1-way quantum distribution optical system (see page 2, left column, ¶ 1 and Fig. 2: “Three major steps are taken in the middle key-extraction layer: (1) Sifting, Bob measures the basis information of the photon transmitted from Alice”. The Examiner interprets Bob as a 1-way quantum distribution optical system) to which a BB84 protocol is applied (see page 4, left column, section 2.3.1 “Sifting based on BB84 protocol”), the at least one second control board comprises first and second single-photon avalanche diode driving and detection boards (see page 2, left column, section 2.1. ¶ 1: “the chassis of Alice and Bob are almost identical except that a set of Single Photon Detectors (SPDs) is needed on the Bob side.” And see page 2, left column, section 2.1. ¶ 3: “The SPD we used is based on InGaAs-type APD”. APD is avalanche photodiode), a fiber polarization controller control board (see page 2, left column, section 2.1. ¶ 2: “The voltage-controlled polarization controller (PC) is for adjusting the polarization”), a photodetector driving and detection board (see page 2, right column, ¶ 2: “The system control board contains multiple function modules, such as …detector signal sampling module”) so as to receive photons (see page 2, left column, ¶ 1 and Fig. 2: “Three major steps are taken in the middle key-extraction layer: (1) Sifting, Bob measures the basis information of the photon transmitted from Alice”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the Quantum Key Distribution apparatus of Jiang (see Machine Translation, page 2, ¶ [0004]) modified in view of Chen by letting the optical system be a 1-way quantum distribution optical system to which a BB84 protocol is applied,  and letting the at least one second control board comprise first and second single-photon avalanche diode driving and detection boards, a fiber polarization controller control board, and a photodetector driving and detection board so as to receive photons, as taught by Zhang. It would have been obvious because Zhang teaches doing so performs sifting, error correction and privacy amplification altogether in real-time (see Zhang, abstract).
Jiang modified in view of Chen and Zhang fails to teach a thermoelectric cooler control board or a phase modulator control board.
In the same field of endeavor, Tanaka teaches that a quantum key distribution apparatus (see Machine Translation, page 2, last ¶: “Quantum key distribution technology (QKD: Quantum Key Distribution) can also be cited as a communication system that uses phase modulation of optical signals”) comprises a thermoelectric cooler control board (see Machine Translation, page 2, ¶ 4: “The 1-bit delay interferometer is provided with a thermoelectric cooler (TEC: Thermo-Electric Cooler) as temperature adjusting means”) and a phase modulator control board (see Machine Translation, page 3, ¶ 3: “In Alice 21, the optical pulse train (ΔT interval) generated by the pulse light source 211 is converted a phase modulator 214 is used between each pulse pair”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the Quantum Key Distribution apparatus of Jiang (see Machine Translation, page 2, ¶ [0004]) modified in view of Chen and Zhang by including a thermoelectric cooler control board as taught by Tanaka. It would have been obvious because Tanaka teaches that a thermoelectric cooler can be used for a temperature regulator that controls the temperature of a delay amount in a delay interferometer (see Machine Translation, page 5, section DESCRIPTION-OF-EMBODIMENTS, ¶ 1: “A delay interferometer 102 is provided in a section in which optical signals between the WDM filter 101 and the WDM filter 104 are multiplexed, and a temperature regulator 103 that controls the temperature of the delay amount is provided. As the delay interferometer 102, for example, a 2-input 2-output Mach-Zehnder asymmetrical interferometer for time-separating an input optical signal is used. For example, a thermoelectric cooler (TEC) is used for the temperature regulator 103”).  
Additionally, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the Quantum Key Distribution apparatus of Jiang (see Machine Translation, page 2, ¶ [0004]) modified in view of Chen and Zhang by including a phase modulator control board as taught by Tanaka. It would have been obvious because Tanaka teaches that Quantum Key Distribution can be a communication system that uses phase modulation of optical signals (see Machine Translation, page 2, last ¶).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 104518837 A), further in view of Chen (CN 101827149 A), and further in view of Official Notice 1.

Regarding claim 7, Jiang modified in view of Chen fails to teach wherein, when the optical system is a 2-way quantum key distribution optical system to which a BB84 protocol is applied, the at least one second control board comprises a phase modulator control board, an intensity modulator control board, a photodetector driving and detection board, and a thermoelectric cooler control board so as to transmit photons.
The Examiner takes Official Notice 1 that it is a well-known technique that, when the optical system is a 2-way quantum key distribution optical system to which a BB84 protocol is applied, the at least one second control board comprises a phase modulator control board, an intensity modulator control board, a photodetector driving and detection board, and a thermoelectric cooler control board so as to transmit photons.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the Quantum Key Distribution apparatus of Jiang (see Machine Translation, page 2, ¶ [0004]) modified in view of Chen by letting the at least one second control board comprise a phase modulator control board, an intensity modulator control board, a photodetector driving and detection board, and a thermoelectric cooler control board so as to transmit photons, when the optical system is a 2-way quantum key distribution optical system to which a BB84 protocol is applied, as taught by Official Notice 1. It would have been obvious because doing so predictably achieves the benefit of transmitting photons in a quantum key distribution system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 104518837 A), further in view of Chen (CN 101827149 A), and further in view of Official Notice 2.

Regarding claim 8, Jiang modified in view of Chen fails to teach wherein, when the optical system is a 2-way quantum key distribution optical system to which a BB84 protocol is applied, the at least one second control board comprises first and second single-photon avalanche diode driving and detection boards, a phase modulator control board, a pulse laser generation board, and a thermoelectric cooler control board so as to receive photons.
The Examiner takes Official Notice 2 that it is a well-known technique that, when the optical system is a 2-way quantum key distribution optical system to which a BB84 protocol is applied, the at least one second control board comprises first and second single-photon avalanche diode driving and detection boards, a phase modulator control board, a pulse laser generation board, and a thermoelectric cooler control board so as to receive photons.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the Quantum Key Distribution apparatus of Jiang (see Machine Translation, page 2, ¶ [0004]) modified in view of Chen by letting the at least one second control board comprise first and second single-photon avalanche diode driving and detection boards, a phase modulator control board, a pulse laser generation board, and a thermoelectric cooler control board so as to receive photons, when the optical system is a 2-way quantum key distribution optical system to which a BB84 protocol is applied, as taught by Official Notice 2. It would have been obvious because doing so predictably achieves the benefit of receiving photons in a quantum key distribution system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 104518837 A), further in view of Chen (CN 101827149 A), and further in view of Official Notice 3.

Regarding claim 9, Jiang modified in view of Chen fails to teach wherein, when the optical system is a Measurement-Device-Independent (MDI) quantum key distribution system, the at least one second control board comprises a pulse laser generation board, an intensity modulator control board, a phase modulator control board, a thermoelectric cooler control board, a synchronous laser generation board, and a variable optical attenuator control board so as to transmit photons.
The Examiner takes Official Notice 3 that it is a well-known technique that, when the optical system is a Measurement-Device-Independent (MDI) quantum key distribution system, the at least one second control board comprises a pulse laser generation board, an intensity modulator control board, a phase modulator control board, a thermoelectric cooler control board, a synchronous laser generation board, and a variable optical attenuator control board so as to transmit photons.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the Quantum Key Distribution apparatus of Jiang (see Machine Translation, page 2, ¶ [0004]) modified in view of Chen by letting the at least one second control board comprise a pulse laser generation board, an intensity modulator control board, a phase modulator control board, a thermoelectric cooler control board, a synchronous laser generation board, and a variable optical attenuator control board so as to transmit photons, when the optical system is a Measurement-Device-Independent (MDI) quantum key distribution system, as taught by Official Notice 3. It would have been obvious because doing so predictably achieves the benefit of transmitting photons in a quantum key distribution system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 104518837 A), further in view of Chen (CN 101827149 A), and further in view of Official Notice 4.

Regarding claim 10, Jiang modified in view of Chen fails to teach wherein, when the optical system is a Measurement-Device-Independent (MDI) quantum key distribution system, the at least one second control board comprises first to fourth single-photon avalanche diode driving and detection boards, first and second photodetector driving and detection boards, and first and second fiber polarization controller control boards so as to measure Bell states.
The Examiner takes Official Notice 4 that it is a well-known technique that, when the optical system is a Measurement-Device-Independent (MDI) quantum key distribution system, the at least one second control board comprises first to fourth single-photon avalanche diode driving and detection boards, first and second photodetector driving and detection boards, and first and second fiber polarization controller control boards so as to measure Bell states.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the Quantum Key Distribution apparatus of Jiang (see Machine Translation, page 2, ¶ [0004]) modified in view of Chen by letting the at least one second control board comprise first to fourth single-photon avalanche diode driving and detection boards, first and second photodetector driving and detection boards, and first and second fiber polarization controller control boards so as to measure Bell states, when the optical system is a Measurement-Device-Independent (MDI) quantum key distribution system, as taught by Official Notice 4. It would have been obvious because doing so predictably achieves the benefit of receiving photons in a quantum key distribution system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 104518837 A), further in view of Chen (CN 101827149 A), and further in view of Hong (US 2017/0338952).

Regarding claim 14, Jiang modified in view of Chen fails to teach wherein the optical system comprises a quantum key distribution optical system to which a B92 protocol is applied.
In the same field of endeavor, Hong teaches wherein the optical system comprises a quantum key distribution optical system to which a B92 protocol is applied (see [0080]: “The quantum state transmission unit 111 may prepare a quantum state and transmit it via a quantum channel 51. Here, the quantum state transmission unit 111 may transmit the quantum state through a quantum key distribution protocol such as BB84, B92, or the like”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve Jiang modified in view of Chen by letting the optical system comprise a quantum key distribution optical system to which a B92 protocol is applied, as taught by Hong. It would have been obvious because doing so predictably achieves the benefit of performing quantum key distribution. 
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 104518837 A), further in view of Chen (CN 101827149 A), and further in view of Kim (US 9722785).

Regarding claim 15, Jiang modified in view of Chen fails to teach wherein the optical system comprises a Measurement-Device-Independent (MDI) quantum key distribution optical system.
In the same field of endeavor, Kim teaches wherein the optical system comprises a Measurement-Device-Independent (MDI) quantum key distribution optical system (see col. 1, lines 48-a measurement-device-independent quantum key distribution system (MDI QKD) capable of distributing a secure key regardless of a measurement device have been carried on”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve Jiang modified in view of Chen by letting the optical system comprise a Measurement-Device-Independent (MDI) quantum key distribution optical system, as taught by Kim. It would have been obvious because doing so predictably achieves the benefit of performing quantum key distribution. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 104518837 A), further in view of Chen (CN 101827149 A), and further in view of Chen/Cai (CN 107153376 A).

Regarding claim 16, Jiang further teaches wherein: the quantum communication is configured to perform quantum cryptography communication via optical modulation (see Machine Translation, page 14, [0055]: “A quantum key distribution test system”).
Jiang modified in view Chen fails to teach that at least one of the plurality of second control boards is replaced according to an optical modulation scheme.
However, Chen/Cai teaches at least one of the plurality of second control boards is replaced according to a … scheme (see Machine Translation, page 2, [0005]: “In order to realize the control of the product under test (also called communication, communication diagnosis), it is necessary to configure the corresponding communication card on the industrial computer, that is, select the corresponding communication board for the communication protocol in the test and diagnosis”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve Jiang modified in view of Chen by replacing at least one of the plurality of second control boards according to a scheme, as taught by Chen/Cai. It would have been at least one of the plurality of second control boards is replaced according to an optical modulation scheme, as recited in claim 16.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 104518837 A), further in view of Chen (CN 101827149 A), and further in view of Shin (KR101924100 B1).

Regarding claim 17, Jiang modified in view of Chen fails to teach a Bell state measurement unit configured to receive the photons output from a plurality of senders and measure relationships between quantum states of the received photons, wherein the Bell state measurement unit comprises: a main board configured to include connectors and to reconstruct respective functions or signal standards of the connectors; and individual boards, each connected to any one of the connectors and configured to control the optical system according to the protocol or the modulation scheme.
In the same field of endeavor, Shin teaches a Bell state measurement unit configured to receive the photons output from a plurality of senders and measure relationships between quantum states of the received photons (see Machine Translation, [0021]: “In an embodiment, in the measurement discrepancy announcement process, individual measurement is performed based on the operation of the first qubit corresponding to the individual qubits, and the bell state measurement is performed based on the performed individual measurement”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the Quantum Key Distribution apparatus of Jiang (see Machine Translation, page 2, ¶ [0004]) modified in view of Chen by including a Bell state measurement unit 
Claim 17 depends upon claim 12. As shown in the rejection of claim 12, Jiang modified in view of Chen teaches a main board configured to include connectors and to reconstruct respective functions or signal standards of the connectors; and individual boards, each connected to any one of the connectors and configured to control the optical system according to the protocol or the modulation scheme (wherein the quantum communication control apparatus comprises: a first control board configured to include a plurality of connectors and to reconstruct respective functions or signal standards of the plurality of connectors; and a plurality of second control boards, each configured to include a connector to be connected to any one of the plurality of connectors and to control the optical system according to a protocol or a modulation scheme of quantum communication).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to let the quantum communication control apparatus recited in claim 12 and taught by Jiang modified in view of Chen be the Bell state measurement unit of Shin. It would have been obvious because doing so predictably achieves the benefit of performing quantum key distribution by measuring Bell states. When such a modification is made, Jiang modified in view of Chen and Shin would teach wherein the Bell state measurement unit comprises: a main board configured to include connectors and to reconstruct respective functions or signal standards of the connectors; and individual boards, each connected to any one of the connectors and configured to control the optical system according to the protocol or the modulation scheme.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 104518837 A), and further in view of Chen/Cai (CN 107153376 A).

Regarding claim 18, Jiang teaches 	A method for designing a quantum communication control apparatus (see Machine Translation, page 1, [0002]: “The present invention relates to the field of quantum communication technology, in particular to a test backplane, a test device and a test system of a board card”), comprising: 
preparing a main board having a plurality of connectors (see Machine Translation, page 16, [0067]: “The invention provides a test backplane, a test device and a test system for a board card. The test backplane has a plurality of board card slots, and each board card slot can be inserted into a board card”. And see Machine Translation, pages 23 and 24, [0098]-[0101] and Figs. 2, 3 reproduced above: “Fig. 2 is a rear view of Embodiment 1 of a board test backplane of the present invention; Fig. 3 is a front view of Embodiment 1 of a board test backplane of the present invention, the test backplane includes: The bottom board 201 is used to fix the backplane interface and at least one board slot 216. The bottom plate 201 is a PCB board, which is mainly used to fix various components of the test backplane”. And see Machine Translation, page 33, [0137]: “The number of board card slots 216 can be specifically set according to actual conditions, and is not limited to the five shown in Figure 3”. And see Machine Translation, pages 23, 24, 28, [0098], [0099], [0101], [0102] and [0120]: “the test backplane includes:… The bottom board 201… The backplane interface includes a variety of interfaces, which are used to output the signal and data of the board inserted into the test backplane, or transmit the signal and data sent by the received external device to the inserted board, thereby realizing the board and the external device Information exchange between. The backplane interface includes:… The first high-speed optoelectronic interface 208 is used to output the light source driving signal input by the board to the light source board, and output the control signal input from the board to the optical modulator, and the light source driving signal is used to drive the laser on the light source board to emit light”. The Examiner interprets the bottom board 201 having five board card slots 216 and the first high-speed optoelectronic interface 208 as a main board having a plurality of connectors); and 
connecting each of the selected individual boards to a corresponding connector, among the plurality of connectors (see Machine Translation, pages 59-62, [0237]-[0239], [0243], [0249], [0251] and Fig. 10 reproduced below: “Fig. 10 is a schematic structural diagram of Embodiment 5 of a quantum key distribution test system according to the present invention. The system includes: The sender subsystem 1001, and the receiver subsystem 1002. Each subsystem includes the test device, photoelectric device, main control board, data processing board, key management board, and system management board described in the second embodiment of the present invention, and each board is inserted into a corresponding board slot in the test device”. And see Machine Translation, page 29, [0121] and page 60, [0240]: “When testing the quantum key distribution system, the first high-speed optoelectronic interface 208 on the test backplane is connected to the second high-speed optoelectronic interface on the optoelectronic device, and the light source driving signal input by the board is output to the light source board in the optoelectronic device, ... The light source driving signal is used to drive the laser on the light source board to emit light”. The Examiner interprets inserting main control board, data processing board, key management board, system management board, and the light source board in the optoelectronic device into a corresponding board slot 216 or the first high-speed optoelectronic interface 208 in the bottom board 201/the test device 1001 as connecting each of the selected individual boards to a corresponding connector, among the plurality of connectors).

Jiang fails to teach selecting individual boards according to a protocol or a modulation scheme of quantum communication.
Chen/Cai teaches selecting individual boards according to a protocol of (see Machine Translation, page 2, [0005]: “In order to realize the control of the product under test (also called communication, communication diagnosis), it is necessary to configure the corresponding communication card on the industrial computer, that is, select the corresponding communication board for the communication protocol in the test and diagnosis”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve Jiang by adding the step of selecting individual boards according to a protocol of communication taught by Chen/Cai. It would have been obvious because doing so predictably achieves the commonly understood benefit of obtaining the correct board that would work for a protocol of communication. Because the communication taught by Jiang is quantum communication, when the above modification is made, Jiang modified in view of Chen/Cai would teach selecting individual boards according to a protocol of quantum communication, as recited in claim 18.

Regarding claim 19, Jiang further teaches wherein: each of the plurality of connectors is implemented in a form of a slot, and connecting each of the selected individual boards to the corresponding connector comprises inserting the selected individual boards into corresponding slots in the main board (see Machine Translation, page 16, [0067]: “The invention provides a test backplane, a test device and a test system for a board card. The test backplane has a plurality of board card slots, and each board card slot can be inserted into a board card”. And see Machine Translation, pages 23 and 24, [0098]-[0101] and Figs. 2, 3 reproduced above: “Fig. 2 is a rear view of Embodiment 1 of a board test backplane of the present invention; Fig. 3 is a front view of Embodiment 1 of a board test backplane of the present invention, the test backplane includes: The bottom board 201 is used to fix the backplane interface and at least one board slot 216”).

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 104518837 A), and further in view of Chen/Cai (CN 107153376 A), and further in view of Chen (CN 101827149 A).

Regarding claim 20, Jiang further teaches wherein preparing the main board comprises reconstructing respective functions or signal standards of the plurality of connectors (see Machine Translation, pages 20 and 21, [0084]-[0086]: “The boards of the quantum key distribution system are mainly divided into the following types: The first type: Main Control (MC), the main functions are as follows:（1）Send clock signals, light source drive signals, optical modulator control signals and detector control signals to the optoelectronic device”. And see Machine Translation, pages 57 and 58, [0228]-[0232]: “This test example uses the board-card interconnection test subsystem described in the fourth embodiment. The system management board is connected to the test computer through the network signal interface….Load the interconnection test logic from the test computer, and send the interconnection test logic to the system management board. The system management board sends a test instruction to the main control board, the main control board initiates a serial port test between it and the data processing board, and the main control board returns the test data to the system management board”. 
The Examiner interprets the bottom board 201/the test device 1001 together with inserted main control board and system management board (a first control board) and the test computer, wherein the bottom board 201/the test device 1001 together with inserted main control board and system management board receives test instructions from the test computer so that the main control board sends corresponding light source drive signals to photoelectric device 1003 as taught in [0232] and [0086] as “wherein preparing the main board comprises reconstructing respective functions or signal standards of the plurality of connectors” for the following reason: the variable test instructions from the test computer reconstruct light source drive signals sent from the main control board to photoelectric device 1003 and functions of the five board card slots 216. Therefore, the variable test instructions from the test computer reconstruct respective function or signal standard of the first high-speed optoelectronic interface 208 and the five board card slots 216, i.e., reconstruct respective function or signal standard of the plurality of connectors).
Jiang modified in view of Chen/Cai differs from claim 20 in that Jiang uses a computer in addition to the main board “to reconstruct respective functions or signal standards of the plurality of connectors”. 
	In the same field of endeavor (quantum communication), Chen teaches using a FPGA (field programmable gate array) to replace a computer as the control core of a quantum communication system and reconstruct… functions … through programming of a Field-Programmable Gate Array (FPGA) (see Machine Translation, page 14, [0030]: “The invention uses FPGA (Field Programmable Gate Array) to replace the computer as the control core of the entire quantum communication system, which improves the control rate and safety”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve Jiang modified in view of Chen/Cai by replacing the test computer taught by Jiang with a FPGA to reconstruct respective functions or signal standards of the plurality of connectors through programming of a Field-Programmable Gate Array (FPGA), as taught by Chen. It would have been obvious because Chen teaches that using a FPGA to replace a computer as the control core of the entire quantum communication system improves the control rate and safety by preventing stealing a codebook remotely from a computer (see Machine Translation, page 14, [0030]; Machine Translation, pages 6 and 7, [0015] and abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990. The examiner can normally be reached 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIMEI ZHU/Examiner, Art Unit 2495                                                                                                                                                                                                        
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495